Title: General Orders, 12 May 1780
From: Washington, George
To: 


          
            Head Quarters Morristown Friday May 12th 1780
            Parole De La Fayette  Countersigns France; Spain.
          
          [Officers] Of the Day Tomorrow[:] Colonel H. Jackson[,] Lieutenant Colonel Mentges[,] Brigade Major Alexander
          On Monday next the Troops will begin to exercise and continue every day Fridays and Saturday’s excepted in the following manner.
          At Six oClock A.M. each regiment will parade and the Rolls be called the commanding officer taking particular care that none of the officers or men are absent except those on Guard or other military duty, and immediately after the rolls are called each regiment will begin to Exercise by Companies in the manner prescribed in the 6th Chapter of the Regulations, each Company to be exercised by the Captain or officer commanding it The Field Officers to superintend the whole and see that it is carried on agreeable to the regulations.
          The Paymasters and Quarter masters having a right to command in their companies in time of Action must attend the Exercise as often as their Staff duties will admit: at Five oClock the regiments will exercise by Companies in the same manner but without Arms. The Commanding officers of regiments are to be answerable that no Waiter or other person absents himself from the Exercise on any pretence and the Generals and Inspectors of Brigades will visit the regiments and see that this order is strictly obeyed.
          Every Monday Wednesday and Saturday beginning on Monday next the Inspector General or in his absence one of the Inspectors will exercise on the Green near Morristown two Battalions detached from the Line with four Field pieces each Battalion to consist of one Colonel or

Lieutenant Colonel one Major Six Captains Seven Lieutenants Eight Ensigns, one of which is for the Colours Twenty six Serjeants Eight Corporals Eight Drums Eight Fifers Two hundred & fifty six rank and File The Troops to be at the place of Exercise at Nine o clock A.M.
        